Citation Nr: 0708220	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-21 858A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back disability (postoperative residuals of a 
laminectomy at L4-L5).

2.  Entitlement to an initial rating higher than 10 percent, 
from December 11, 2003 to January 9, 2005, for radiculopathy 
of the left lower extremity associated with the low back 
disability, and to a rating higher than 0 percent (i.e., a 
compensable rating) from January 10, 2005 onward.

3.  Entitlement to an initial rating higher than 10 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The veteran reportedly served on active duty in the military 
from January 1977 to November 1983 and from November 1992 to 
July 2000.  He indicated on his claim application (VA Form 
21-526), however, that his second period of service began 
earlier - in January 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which granted the veteran's claim for service 
connection for a low back disability and assigned an initial 
20 percent rating retroactively effective from August 1, 
2000.  The RO also granted his claim for service connection 
for bilateral plantar fasciitis and assigned a 10 percent 
rating with the same retroactive effective date of August 1, 
2000.

A more recent January 2006 RO decision, during the pendency 
of this appeal, granted service connection as well for 
radiculopathy of the left lower extremity associated with the 
low back disability and assigned an initial 10 percent rating 
retroactively effective from December 11, 2003, to January 9, 
2005, and a 0 percent (i.e., noncompensable) rating from 
January 10, 2005 onward.



The veteran wants higher initial ratings for these service-
connected disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Concerning this, while testifying during his 
August 2006 hearing at the RO before the undersigned Veterans 
Law Judge of the Board, the veteran indicated his general 
dissatisfaction with his initial ratings included the ones 
for the radiculopathy affecting his left lower extremity.  So 
his appeal includes this additional issue inasmuch as the 
radiculopathy in his left lower extremity is part and parcel 
of his low back disability, for which he had already 
perfected an appeal to the Board.  See 38 C.F.R. § 20.200 
(2006).

The veteran submitted additional evidence during and 
subsequent to that August 2006 travel Board hearing, and he 
waived his right to have this additional evidence initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2006).  See also Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The competent medical evidence of record shows there have 
been no incapacitating episodes as a result of the low back 
disability and associated residuals (radiculopathy included) 
at any time during the appeal period.

3.  For the period prior to December 11, 2003, the veteran's 
low back disability was manifested by complaints of chronic 
pain, degenerative changes, disc bulges at L2-L3 and L3-L4, 
and mild limitation of motion.  There were no neurological 
symptoms.






4.  For the period beginning on December 11, 2003 and ending 
on January 9, 2005, the veteran's low back disability was 
manifested by complaints of chronic pain, degenerative 
changes, disc herniation at L5-S1, limitation of motion, loss 
of strength in his left lower extremity, and the absence of a 
left Achilles' reflex.

5.  For the period beginning on January 10, 2005 and ending 
on July 31, 2006, the veteran's low back disability was 
manifested by complaints of chronic pain, degenerative 
changes, disc herniation at L5-S1, and limitation of motion.  
There were no neurological symptoms.

6.  For the period beginning on August 1, 2006, the veteran's 
low back disability has been manifested by complaints of 
chronic pain, mild limitation of motion, spasm of the 
paraspinous muscle, tenderness at L-4, degenerative changes, 
disc herniation at L5-S1, disc space narrowing, and reduced 
reflexes in his left lower extremity.

7.  The veteran's bilateral plantar fasciitis causes chronic 
pain and marked tibial varum bilaterally; but he has 
maintained normal range of motion in his ankles and toes, 
without any objective clinical indications of other foot 
pathology.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for the low back disability prior to August 
1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2006), § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002), 
Diagnostic Codes 5293, 5295 (September 23, 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).

2.  But resolving all reasonable doubt in his favor, the 
requirements are met for a higher 40 percent rating, but no 
greater, for the low back disability as of August 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2006); § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002), 
Diagnostic Code 5293 (September 23, 2002), Diagnostic Code 
5295 (2002).

3.  The requirements are not met for an initial rating higher 
than 10 percent for the radiculopathy in the left lower 
extremity for the period from December 11, 2003 to January 9, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2006).

4.  The requirements also are not met for a rating higher 
than 0 percent for the radiculopathy in the left lower 
extremity for the period from January 10, 2005 to July 31, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2006).

5.  But as of August 1, 2006, the requirements are met for 
the return of a higher 10 percent rating, but no greater, for 
the left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2006).

6.  The requirements are not met for an initial rating higher 
than 10 percent for bilateral plantar fasciitis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5278 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).



In this case, a January 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection (since granted), as well as what information and 
evidence he needed to submit, what information and evidence 
would be obtained by VA, and the need for him to advise VA of 
and submit any further evidence that was relevant to his 
claims.  In the Dingess/Hartman decision, the Court indicated 
that "[i]n cases were service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

Following his appeal of the initial disability ratings 
assigned for his service-connected disabilities, a February 
2005 RO letter informed the veteran of the evidence needed to 
substantiate his claims for higher initial ratings, and the 
August 2005 SSOC reflects the RO's readjudication of his 
claims after providing that notice.  A March 2006 
Dingess/Hartman letter informed him how downstream disability 
ratings and effective dates are assigned and the type 
evidence impacting those determinations.  Moreover, the June 
2006 SSOC reflects the RO's readjudication of the claims 
after providing that notice.  Thus, all notice requirements 
were met.  38 U.S.C.A. § 5103(a), 5104, 7105; see 
Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, the records of the private doctors he 
identified, and the transcripts of his RO and travel Board 
hearings.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, keeping in mind he submitted 
additional evidence during and after his August 2006 travel 
Board hearing and waived his right to have it initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2006).  See also Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  There is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



The veteran injured his low back in 1978 during his active 
military service while being transferred from a helicopter to 
a ship.  His onset of foot pain was in 1989 or 1990.  He 
underwent an L4-L5 laminectomy for his back problem in August 
1998.  Following his separation from active service in July 
2000, he filed a claim for service connection in June 2001.  
The March 2002 rating decision at issue granted service 
connection for a low back disability (specifically, for 
postoperative residuals of the laminectomy at L4-5) and for 
bilateral plantar fasciitis.  The RO assigned an initial 20 
percent rating for the low back disability and an initial 10 
percent rating for the foot disability, both retroactively 
effective as of August 1, 2000, the first day and month 
following his discharge from the military.

As already mentioned, a more recent January 2006 RO decision 
also granted service connection for the neurological 
component of the veteran's low back disability (specifically, 
for the associated radiculopathy in his left lower extremity) 
and rated it as 10-percent disabling from December 11, 2003, 
to January 9, 2005, and as zero-percent disabling - meaning 
noncompensable, from January 10, 2005 onward.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).  See, too, 
38 C.F.R. § 4.59.

Generally speaking, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is on the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119, it was held that the 
rule from Francisco does not apply where the appellant, as 
here, has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson, 12 Vet. App. at 125-26.

Low Back Disability

When the regulations governing a claim are changed during the 
course of an appeal, the veteran may be entitled to 
resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to him.  
The new rating criteria, however, may be applied only from 
the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).  See also 38 C.F.R. § 3.114.

As mentioned, the veteran's claim was received in 2001.  The 
February 2002 VA examination report reflects that he related 
to the examiner that his 1998 disc surgery had relieved his 
radiculopathy but not his chronic low back pain.  On a scale 
of 1 to 10, he assessed his daily pain as 3/10 but 8-9/10 
during flare-ups, which he said occurred approximately twice 
a month.  He also said that he missed work approximately 
seven days per year due to his back.  He had physical 
therapy, exercised at the gym, and had consulted a 
chiropractor for treatment of his back.  His prescribed 
medication included Flexeril and Valium.  Prolonged standing 
aggravated his back, but fortunately his work was sedentary.  
He also related that he could not squat well, run, or lift 
heavy objects, but even his daughter.

The examiner observed the veteran's posture to be normal.  
Physical examination of the back revealed musculature to be 
good, and there were no spasms or neurological abnormalities.  
Range of motion on forward flexion was 0 to 85 degrees, 
backward extension was 0 to 20 degrees, and lateral bending 
was 0 to 30 degrees bilaterally.  He had pain during all 
movements of the range of motion.  Straight leg raising was 
negative on the right and positive on the left at 90 degrees.  
X-rays of the lumbar spine showed moderate disc narrowing at 
L4-L5.  The examiner diagnosed moderate disc narrowing at L4-
L5 causing chronic back pain.

The spine rating criteria in effect at the time provided that 
pronounced disc disease (intervertebral disc syndrome (IVDS)) 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurologic findings appropriate to 
the site of a diseased disc and little intermittent relief, 
warranted a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  Severe 
recurring attacks of IVDS with intermittent relief warranted 
a 40 percent rating.  Id.  Whereas moderate IVDS with 
recurring attacks warranted a 20 percent rating, and mild 
attacks warranted a 10 percent rating.  Id.



As of the time of the veteran's initial rating, March 2002, 
the rating criteria also provided for evaluations on the 
basis of limitation of motion of the lumbar spine.  Slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent, 20 percent for moderate limitation 
of motion, and 40 percent for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Diagnostic 
Code 5292, however, did not address other symptomatology 
often associated with a low back disability.  Thus, rating 
the veteran under Diagnostic Code 5292 would not have 
addressed all of his symptoms.  Moreover, as reflected in the 
findings of the March 2002 examination, his limitation of 
motion was no more than mild, so at most 10-percent 
disabling.  See id.; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The rating criteria for IVDS cover the symptoms of limitation 
of motion of the spine, as well as degenerative disc disease 
or arthritis, and neurological symptoms.  See VA O.G.C. Prec. 
Op. No. 36-97 (December 12, 1997), 63 Fed. Reg. 31262 (1998).  
The March 2002 rating decision evaluated the veteran's 
symptoms as 
20-percent disabling under Diagnostic Code 5293.  In his 
notice of disagreement (NOD) and testimony at the hearing 
before the local decision review officer (DRO) at the RO, the 
veteran criticized the amount of time expended at the VA 
examination and informed the DRO that there were relevant 
private treatment records which had not been considered.  The 
veteran also acknowledged that he had not completed VA Forms 
21-4142 to authorize the RO to obtain those confidential 
records.  The August 2005 SSOC indicates that, after 
reviewing those records, the DRO confirmed the 20 percent 
rating.

The Board finds that the preponderance of the competent 
medical shows the veteran's low back disability did not meet 
or approximate the requirements for a rating higher than 20 
percent at that stage of the rating period.  38 C.F.R. 
§§ 4.3, 4.7.  In addition to the findings of the February 
2002 VA examination, the records of his private chiropractic 
treatment for the period 2001 to 2004 show the primary 
symptomatology he was treated for was back pain.  Further, 
those records reflect that, on average, the chiropractor 
rarely assessed the severity of the veteran's impairment as 
more than mild, and the duration of his symptoms was 
described as intermittent.

The records of an October 2000 chiropractic session also 
assessed the veteran's symptoms as mild and intermittent.  
Sessions in November 2001 and February 2002 reflect similar 
assessments, while an October 2002 session reflects that his 
symptoms were apparently in a flare-up, as the chiropractor 
described them as severe.  In November 2002, however, they 
were back to mild.  The same is shown for May 2003 and 
October 2003, with a flare-up in September 2003.
Thus, the level of the veteran's impairment was indicative of 
moderate recurring attacks of IVDS and, therefore, 
commensurate with a 20 percent rating.  Further, the 20 
percent rating addressed all of the symptoms associated with 
his low back disability - at least at that point in time.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).

The veteran's contemporaneous private treatment records show 
he also was receiving epidural steroid injections for 
treatment of his chronic low back pain.  But even 
acknowledging that, while there were times when he complained 
of pain radiating into his left lower extremity, there were 
no objective clinical findings of any neurological pathology 
to account for this radiating pain - such as in the way of a 
diagnosis of radiculopathy/sciatica.  Moreover, those 
treatment records indicate the veteran was still 
comparatively very active during that stage of his life.

The medical records reflect that this state of affairs 
continued until December 2003.  Records from Northside Family 
Physicians show the veteran presented in December 2003 with 
complaints that his back symptoms had increased in severity 
during the prior month.  But he denied experiencing any 
numbness, weakness, or tingling in his lower extremities, 
though he did have some occasional radiation of pain into his 
left buttock and left thigh.  Objective physical examination 
revealed full range of motion in his low back.  His deep 
tendon reflexes were 2+ of the patella and ankle, he was able 
to heel and toe walk, and straight leg raising was negative 
bilaterally.



In the interim between the veteran's initial rating in March 
2002 and his December 2003 flare-up, however, the rating 
criteria for spine pathology were changed twice.  On 
September 23, 2002 the Diagnostic Code 5293 rating criteria 
for IVDS were revised.  The criteria for the remaining spine 
disorders, however, were unaffected.  Under the revised 
criteria IVDS would be rated on the basis of incapacitating 
episodes, defined as a period of acute signs and symptoms 
requiring bed rest prescribed by a physician, or on the basis 
of its chronic neurologic and orthopedic manifestations.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Notes 1 & 2 
(September 23, 2002).

The current rating criteria for spine pathology took effect 
as of September 26, 2003.  In addition to the changes in the 
way spine pathology is rated, the current criteria provide 
specific standards for spine range of motion, see 38 C.F.R. § 
4.71a, Plate V (2006), and changed the Diagnostic Codes 
designation as well.  See Diagnostic Codes 5235-5243 (2006).  
The criteria for rating IVDS were not changed, but the 
Diagnostic Code was redesignated as Diagnostic Code 5243.  A 
General Formula for Rating Diseases and Injuries of the Spine 
(General Formula) was adopted for rating all back 
disabilities other than IVDS.

Under the General Formula, a 10 percent rating is provided 
when the range of motion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion is greater than 120 degrees but not 
greater than 235 degrees, or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or there is vertebral body 
fracture with loss of 50 percent or more of height.  
38 C.F.R. § 4.71a (2006).

A 20 percent rating is provided when the range of motion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or combined range of motion is not 
greater than 120 degrees, or where there is muscle spasm or 
severe enough to result in abnormal gait or abnormal spinal 
contour, such as scoliosis, reverse lordosis, or abnormal 
kyphosis.  Id.



A January 2004 VA outpatient treatment note reflects that the 
veteran presented with complaints of pain in his left leg, 
left buttock, and back.  He also reported numbness in the 
lateral edge of his left foot and slight loss of strength in 
his left leg.  Physical examination revealed that he could 
not raise his left heel while standing.  Knee jerks were 
symmetric, but the left Achilles reflex was absent.  The 
strength of the left gastronemius was abnormal, but the 
others were normal.  The examiner noted the veteran's 
symptoms were consistent with sciatic neuropathy on the left.  
The VA examiner informed the veteran's private doctor of the 
findings.

A, MRI showed a disc herniation at L5-S1 with compression of 
the L5-S1 nerve root, and marked degenerative disc and 
decrease height at L5-L6.

January 2004 records from Inland Neurosurgery and Spine show 
the veteran had no thoracic kyphosis, lumbar lordosis, 
scoliosis, or abnormal contour.  There also was no muscle 
swelling, atrophy, or redness.  He had normal range of motion 
in his lumbar spine in all spheres, but with pain in the left 
popliteal area on forward flexion.  Paraspinous muscles and 
spinous processes were non-tender to palpation, but there was 
some tenderness in the left sacroiliac joint and sciatic 
notch.  The examiner observed the veteran to walk with a limp 
that favored his left leg.

The neurological examination revealed no deficit to pinprick 
in the lower extremities, and motor strength in the lower 
extremities was 5/5, except for the left plantar, which 
showed a slight decrease of 4/5 flexion strength against 
resistance.  Deep tendon reflexes were 1+ in the left 
Achilles, and 2+ in all other extremities tested.  The 
veteran's toes were downgoing bilaterally.  The evaluating 
physician reviewed the MRI results and diagnosed left L5-S1 
disc herniation.  He recommended that conservative treatment 
continue.

In light of these findings, the Board concludes that, as of 
December 11, 2003, the date of the onset of the exacerbation 
of the veteran's symptoms, his low back disability did not 
meet or approximate a rating of 40 percent under the rating 
criteria for IVDS in effect prior to September 23, 2002, as 
his neurological symptoms were not severe enough to elevate 
his IVDS from moderate to severe.  Thus, it more nearly 
approximated a 20 percent rating under those criteria.  
38 C.F.R. §§ 4.3, 4.7.

The medical evidence of record does not document any 
instances of incapacitating episodes as defined by VA 
regulation.  While the veteran may well have resorted to bed 
rest as self-treatment, the claims file contains no evidence 
of a physician having actually prescribed bed rest as a 
modality of treatment.  See Diagnostic Code 5293 (September 
23, 2002).  Further, the veteran's private doctor's January 
2004 note reflects that he recommended physical therapy.  So 
under these criteria, the veteran's IVDS must be rated on the 
basis of its chronic orthopedic and neurological 
manifestations.  Moreover, in light of the Board's findings 
above, the criteria effective September 23, 2002 are more 
favorable, as they allow a separate rating for his 
neurological symptomatology.

Orthopedically, the findings above show the veteran's lumbar 
spine range of motion was normal in all spheres, albeit with 
pain.  Thus, he would fare no better than 10 percent for mild 
limitation of motion of the lumbar spine.  See Diagnostic 
Code 5292 (2002); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
That notwithstanding, the Board finds that his low back 
symptoms for this period were nonetheless sufficient to more 
nearly approximate the characteristics of a lumbosacral 
strain.

Severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted an evaluation 
of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position, warranted an evaluation of 20 percent.  
Id.  Spasm with characteristic pain on motion warranted an 
evaluation of 10 percent.  Id.

Neither the January 2004 VA findings nor those at Inland 
Neurosurgery included muscle spasm of the lumbar spine.  
Still, in light of the tenderness to palpation in the left 
sacroiliac joint and sciatic notch, the Board will deem the 
20 percent rating to be more nearly approximated.  38 C.F.R. 
§§ 4.3, 4.7, Diagnostic Code 5295 (2002).  But the 
requirements for the higher 40 percent rating are not 
satisfied, as the veteran's low back did not evidence any 
listing of the spine, marked limitation of forward bending 
(as opposed to mild limitation of motion), or other 
limitation of motion or abnormal mobility on forced motion.  
Id.

As mentioned, the VA examiner observed that the veteran's 
January 2004 symptoms were consistent with sciatic 
neuropathy.  And aside from that, his private doctor noted 
decreased reflexes in the left Achilles.  These are symptoms 
related to sciatic nerve pathology, either paralysis of the 
nerve or incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2006).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation may be assigned for mild incomplete paralysis, 20 
percent for moderate incomplete paralysis, and 40 percent for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.

Complete paralysis warrants an 80 percent evaluation.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

The January 2004 neurological findings are consistent with no 
more than mild incomplete paralysis and a 10 percent rating.  
Diagnostic Code 8520.  The medical evidence does not show a 
higher rating to be warranted, as the veteran's primary 
symptom was a reduction in the Achilles' reflex from 2+ to 1+ 
and a slight loss of motor strength.  He did not manifest any 
loss of sensation or atrophy.  Id.



Thus, for the period beginning on December 11, 2003, rated on 
the basis of the chronic orthopedic and neurological symptoms 
of his IVDS, the veteran's orthopedic symptoms more nearly 
approximated a 20 percent rating for lumbosacral strain and a 
10 percent rating for incomplete paralysis of the 
sciatic nerve (to address the radiculopathy component of his 
low back disability).  38 C.F.R. § 4.3, 4.7 (2006), 4.71a, 
Diagnostic Code 5295 (2002), 4.12a, Diagnostic Code 8520 
(2006).

Inland Neurosurgery and Spine's records reflect that the 
veteran's treatment again included epidural steroid 
injections, as he continued to manifest neurological symptoms 
as well as chronic back pain.  The records for early 2005, 
however, show his back symptoms had abated - at least 
insofar as the neurological symptoms were concerned.

Inland Neurosurgery's February 2005 treatment note reflects 
that the January 2005 injection had provided complete relief.  
Further, the note reflects that the veteran related that he 
was doing better than he ever had before, and indeed that he 
planned to go to Africa on a mission trip with his church to 
erect buildings.  That said, the note suggests he was still 
prone to low back pain.

The Board finds that the evidence of record shows that, as of 
January 10, 2005, the incomplete paralysis of the veteran's 
sciatic nerve more nearly approximated a noncompensable 
(meaning 0 percent) evaluation.  In light of his persistent 
low back pain, though, the Board finds that his disability as 
a whole continued to more nearly approximate the requirements 
for a 20 percent rating for lumbosacral strain because of the 
pain factor.  38 C.F.R. § 4.3, 4.7, Diagnostic Codes 5295 
(2002), 8520 (2006).  The March 2005 VA examination confirmed 
his improvement.



The examination report reflects that the veteran informed the 
examiner that he primarily used Motrin after Vioxx was taken 
off the market.  He denied any 
flare-ups but related that repetitive motion aggravated his 
back, and he also complained of left leg pain at a level of 
3-4/10.  He estimated that he missed 
one-half day of work four times a month due to his back 
problems.  He still worked at a desk job, but he was very 
cautious when he leaned over to pick up something, and he no 
longer backpacked.

Physical examination revealed range of motion on forward 
flexion of 0 to 75 degrees, extension of 0 to 30 degrees, 
lateral flexion of 0 to 30 degrees bilaterally, and lateral 
rotation of 0 to 30 degrees bilaterally.  The examiner noted 
pain on forward flexion.  Neurologically, straight leg 
raising was negative, heel to toe was normal, and reflexes 
were 2+.  X-rays showed moderate narrowing at L4-L5.  
The examiner clarified there would be no additional loss of 
range of motion due to weakness, fatigue, or lack of 
endurance.  The diagnosis was spondylosis and degenerative 
joint disease of L5-S1causing chronic pain and limitation of 
motion.

While the Board realizes the veteran's low back pain has been 
chronic throughout the appeal period, as reflected in his 
private chiropractic and medical records, the Board also 
finds that the 20 percent rating for the chronic orthopedic 
manifestations compensated him for that.  His chiropractic 
records for the period beginning in October 2005 show he 
related that he was working out, though not as frequently.  
It is also worth mentioning that the chiropractor's October 
2005 note reflects that the veteran's patellar and Achilles' 
plantar reflexes were 1+ and sluggish on the left, but that 
entries for subsequent months reflect no neurological 
findings.



The March 2006 VA examination report indicates the examiner 
observed the veteran's posture and gait to be normal.  
Physical examination revealed a muscle spasm in the 
paraspinal muscles and tenderness at L4.  Range of motion on 
forward flexion was 0 to 80 degrees (normal is 0 to 90), on 
backward extension of 0 to 20 degrees (normal 0 to 30), 
lateral rotation of 0 to 20 degrees (normal is 0 to 30), 
right rotation was 0 to 20 degrees and left was 0 to 30 
degrees (normal is 0 to 30).  The examiner noted radiation of 
pain on movement.  Sensory functions of the lower extremities 
were normal, as was motor function.  Straight leg raising was 
negative bilaterally.  Reflexes were 1+ throughout 
bilaterally.  The examiner pointed out that invertebral disc 
examination of C3 through S1 revealed no abnormal reflexes, 
motor weakness, or sensory deficits.

During his August 2006 travel Board hearing, the veteran 
testified that the epidural injections no longer provided 
relief of his symptoms, especially the pain, and that the 
pain made it difficult for him to concentrate on his work.  
Further, he faced the dilemma that, if he took pain 
medication, he could not stay awake to do his work.  He also 
testified that he had again started to experience decrease 
sensation in his left lower extremity, as well as some 
atrophy.

Records of Northwest Orthopedist Specialists reflect that, in 
early August 2006, so just prior to that travel Board 
hearing, the veteran had presented there with a report that 
he had aggravated his back in a water skiing accident, 
causing a return of his sciatica symptoms without any new 
sensory motor changes.  A separate note reflects that he 
related that he hurt his back while standing in the shower.  
He denied experiencing numbness or tingling.  Physical 
examination revealed range of motion on forward flexion 
limited to 0 to 45 degrees.  Straight leg raising was 
markedly positive on the left.  Deep tendon reflexes were 2+ 
in the patella and right ankle, but could not be elicited on 
the left.



An August 2006 MRI showed mild disc annular bulges at L2-L3, 
not impacting neural structures, mild to moderate disc bulges 
at L3-L4, also not impacting neural structures, and disc 
protrusion at L4-L5, not impacting neural structures either.  
But the protrusion at L5-S1 combined with osteoarthritis to 
mildly narrow the left subarticular recess and cause a slight 
posterior displacement of the left S1 root.  The epidural 
injections were resumed.

While there is evidence indicating the veteran's recent 
symptoms were exacerbated by an intercurrent injury sustained 
while engaged in recreational activity, rather than by 
natural progression of his lumbar disc pathology, the Board 
will accord him the benefit of the doubt and presume all 
resultant functional impairment is attributable to his 
service-connected low back disability.  Thus, the Board finds 
that, as of August 1, 2006, due to the absence of a left 
ankle reflex, his chronic neurological manifestations again 
approximated a compensable evaluation of 10 percent for mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.3, 
4.7, 4.124a, Diagnostic Code 8520 (2006).  But moderate 
incomplete paralysis is not shown, as the reflexes for his 
patella were normal, and the findings specifically noted 
there were no new sensory motor changes.  38 C.F.R. §§ 4.3, 
4.7.  Neither has  there been any objective clinical 
indication of bowel or bladder involvement (dysfunction) as a 
result of the veteran's sciatica.

Further, in light of the MRI findings, the Board finds that 
the veteran's symptoms sufficiently approximate the criteria 
for severe lumbosacral strain, and a 40 percent rating as of 
August 1, 2006.  As explained, severe lumbosacral strain 
warrants a 40 percent rating.  Diagnostic Code 5295 (2002).

Similar to Diagnostic Code 5293, Diagnostic Code 5295 
captures spine arthritic pathology as well as limitation of 
motion.  Unlike 5293, however, it does not capture 
neurological pathology.  The Board notes that the March 2006 
VA examination report reflects that, while the veteran's 
lumbar spine limitation of motion was only slight to mild, 
and the neurological findings were normal, the examiner did 
observe muscle spasm in the paraspinal muscles in addition to 
tenderness at L4.  Northwest Orthopedists' August 2006 
findings did not note any spasm, but the veterans range of 
motion on forward flexion was limited to 45 degrees (normal 
is to 90 degrees), and he again required spinal injections as 
a means of trying to alleviate his pain.  Thus, while the 
medical findings did not include any shifting of his whole 
spine or a positive Goldthwaite's sign, the Board finds that 
his limitation of motion, especially considering his pain on 
motion, arthritic changes, and joint space narrowing 
sufficiently approximate the criteria for the maximum 40 
percent rating for severe lumbosacral strain to compensate 
him for his chronic orthopedic symptoms.  38 C.F.R. § 4.3, 
4.7 (2006), 4.71a, Diagnostic Code 5295 (2002).

As already alluded to, the current spine rating criteria went 
into effect on September 26, 2003.  The current criteria, 
however, would be less favorable to the veteran than those in 
effect as of September 23, 2002.  Under the current criteria, 
in the absence of evidence of ankylosis, the maximum rating 
available for the chronic orthopedic manifestations of IVDS 
is 20 percent.  See 38 C.F.R. § 4.71a (2006).  See also 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992), both indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's low back disability more nearly 
approximates evaluations found for the periods specified, and 
that those evaluations adequately compensate him for his 
functional loss due to his low back disability.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 (2006), § 4.71a, Diagnostic 
Codes 5293, 5295 (September 23, 2002), § 4.124a, Diagnostic 
Code 8520 (2006).



Bilateral Plantar Fasciitis

The March 2002 rating decision at issue evaluated the 
veteran's bilateral plantar fasciitis as 10-percent disabling 
under Diagnostic Code 5278 for the entire appeal period.  The 
Board agrees this is the appropriate rating.  38 C.F.R. 
§§ 4.3, 4.7.

The applicable rating criteria provide that marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful calliosities, marked varus 
deformity, bilaterally, warrants an evaluation of 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5278.  Bilateral claw foot 
with all toes tending to dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads, warrants an evaluation of 30 percent.  Id.  
Where the great toe is dorsiflexed, with some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads, the evaluation is 10 percent, 
whether unilateral or bilateral.  Id.

The February 2002 examination report reflects that the 
veteran had a history of stress fractures of the tibia in 
service.  The primary treatment for his disorder was the use 
of orthotics.  He related that he had pain only when he did 
not use the orthotics.  He also acknowledged his foot 
disorder had not caused any compromise in his work or other 
daily activities.  Physical examination revealed essentially 
normal feet.  The examiner noted normal foot range of motion 
of the ankles and all toe joints, no calliosities, and that 
the veteran was able to raise high on his toes and on his 
heels.  X-rays were negative.  The diagnosis was history of 
past stress fractures which resulted in chronic pain.

The VA examination reports of March 2005 and March 2006 
reflect essentially the same findings.  X-rays of the 
veteran's feet again were normal, as was range of motion of 
his ankles.  Further, the March 2006 examination report 
indicates there was no pes planus, pes cavus, hallux valgus, 
or Morton's metatarsalgia.  Examination did reveal painful 
motion of the forefoot bilaterally.  But while he has chronic 
pain, the severity of which he estimated in 2005 as 2-3/10, 
the impact of his foot disability has been minimal with the 
use of his orthotics.  His testimony at both the RO and 
travel Board hearings did not present any substantive dispute 
with these findings.

The March 2005 examination report reflects that the examiner 
observed that the Orthotics Clinic had noted the veteran's 
gait to exhibit marked tibial varum of 20 degrees, 
bilaterally, with a rapid rear foot eversion at forefoot load 
bilateral.  The examiner also noted the tibial varum during 
the examination, though he did not measure the degree, but 
the veteran's neurological and vascular findings were normal.

The findings of marked tibial varum do not sufficiently 
approximate the criteria for a higher 50 percent rating for 
claw foot, as the marked varus deformity must also be 
accompanied by the other symptoms of marked contraction of 
plantar fascia, dropped forefoot, etc.  As already noted, the 
veteran's primary symptomatology is chronic pain, and usually 
only when he does not use his supportive orthotics.  There is 
no evidence of dorsiflexion of any of the toes or of any of 
the other symptoms that would meet or approximate the 
requirements for a rating higher than 10 percent for this 
disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5278 (2006).  The preponderance of the 
evidence is against this claim, for the reasons and bases 
discussed, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Following his August 2006 travel Board hearing, the veteran 
submitted records concerning the amount of time he has missed 
from work due to his back disability, and as mentioned he 
waived his right to have this additional evidence initially 
considered by the RO.  The rating schedule and disability 
evaluations allowed for the periods indicated above address, 
as far as is practical, the impairment on earning capacity 
due to the disabilities in question.  That is to say, 
generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1 
(2006).  And there is nothing in the record to distinguish 
this case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, the Board finds that the currently 
assigned ratings for the low back and bilateral foot 
disabilities, to include the increases granted in this 
decision, sufficiently address as far as can practicably be 
determined the average impairment of earning capacity due to 
these conditions.  In addition, there is no evidence 
revealing frequent periods of hospitalization.  Instead, the 
overwhelming majority of the veteran's evaluation and 
treatment has been on an outpatient - as opposed to 
inpatient, basis.  Therefore, in the absence of such factors, 
the Board finds that the requirements are not met for 
submission of this case to the Director of VA's Compensation 
and Pension Service for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The rating for the low back disability is increased from 20 
to 40 percent as of August 1, 2006, subject to the laws and 
regulations governing the payment of VA compensation.

Also effective August 1, 2006, the rating for the associated 
radiculopathy affecting the left lower extremity is increased 
back to 10 percent, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 10 percent for 
the bilateral plantar fasciitis, however, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


